United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                 May 24, 2005
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                              No. 04-30472



OMA JO EVANS,
                                             Plaintiff-Appellant,

                                 versus

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,
                                             Defendant-Appellee.




          Appeal from the United States District Court
              For the Western District of Louisiana


                        (USDC No. 1:01-CV-1938)


Before HIGGINBOTHAM, BARKSDALE, and CLEMENT, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5TH CIR. R. 47.6.




     *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.